Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by He (US pat. no. 5,914,638).
Refer to fig. 3 of He. An amplifier AMP1 may be read as the like element claimed having all of the terminals claimed. A switched capacitor input unit is formed by circuitry including switches SW1-SW4 and capacitors C2,C3 for instance and switched capacitor feedback units by C1,C4 and SW11,SW12,etc. A switched capacitor output unit including capacitors C5,C6 and switches SW7-SW9 generates a common mode feedback on line 96 as claimed. The switches SW1-SW12 are controlled to select the two states and could be read as the further differential and common mode switches claimed respectively. There are modes where the amplifier is in a differential amplifying state and a state where the common mode feedback is generated; see the paragraphs . 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over He in view of Lee (US pat. no. 6,778,009).
The difference added by this claim over He is that the amplifier is a fully differential folded common source gate amplifier. While the amplifier AMP1 of He is fully differential, it is described for the purposes of illustration as a telescopic cascode type .
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ghovanloo et al. (US PGPUB 20100106041) in view of He.
Ghovanloo et al. disclose in fig. 3 for instance part of a multi-channel neural signal transmitter including a multi-channel low noise amplifier stage (LNA) the first stage of each channel being a fully differential amplifier such as shown in greater detail in fig. 4 as OTA1, a fully differential amplifier with switched capacitor feedback. The multi-channel stages following the LNA in fig. 3 may be read as the plurality of analog signal processors claimed. The difference between the claim and Ghovanloo et al. is that the configuration of each fully differential stage of each channel of the LNA is not as claimed in claim 1 of the present application. However, as it is a switched capacitor fully differential amplifier, it would have been obvious to utilize the amplifier of He, described above as meeting the limitations of claim 1 of the present application, for the fully differential stages of the LNA for the greater common mode control that would result.
Claims 2-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Pascal, can be reached at telephone number 571-272-1769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/STEVEN J MOTTOLA/           Primary Examiner, Art Unit 2843